SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1160
KA 15-00505
PRESENT: SCUDDER, P.J., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHRISTOPHER A. WILSON, DEFENDANT-APPELLANT.


MULDOON, GETZ & RESTON, ROCHESTER (MARTIN P. MCCARTHY, II, OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (HARMONY A. HEALY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered May 10, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a controlled
substance in the first degree (Penal Law § 220.21 [1]). We affirm for
the reasons stated in People v Richardson (132 AD3d 1313).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court